Citation Nr: 1545775	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  13-25 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable disability rating for residuals of a healed fracture of the right foot.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1990 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2005 the Veteran appeared at a Travel Board hearing before a Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record.

The VLJ that conducted the hearing has since retired, so the Board sent the Veteran a letter in July 2009 asking her whether she wanted another hearing by another VLJ that would ultimately decide her appeal.  38 U.S.C.A. § 7107(c) (West 2014);  38 C.F.R.  §§ 20.707, 20.717 (2015).  The Board indicated that if she did not respond within 30 days from the date of the letter, the Board would presume she did not want another hearing and proceed accordingly.  The Veteran did not respond to that letter, thus, the matter is ripe for appellate review.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking a compensable rating for residuals related to a service-connected fracture of the right foot.

The severity of her right foot disability was assessed during a November 2010 VA examination.  The examiner found that there were no residual findings present on examination and no evidence of a fracture or dislocation on the x-rays taken.  The examiner did note mild hallux valgus of the right foot but indicated it was not related to the previous in-service fracture.  However, no rationale was provided by the examiner explaining why he found the mild hallux valgus not related to the service-connected residuals of a healed fracture of the right foot.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the examiner did not indicate if the symptoms from the hallux valgus could be clearly separated from the symptoms of the Veteran's service-connected healed fracture of the right foot.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In addition, since the November 2010 VA examination, evidence received from a private physician in April and June 2011 indicated that the Veteran is suffering from ongoing pain and that her service-connected right foot disability may have increased in severity.

A new examination must be scheduled to assess the current level of severity of the right foot disability.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Updated VA treatment records must be obtained from September 2014.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Since the Veteran was treated by Dr. S. for her right foot disability, and the most recent records submitted were from June 2011, any additional records from Dr. S. should also be requested and associated with the file.

Accordingly, this case is REMANDED for the following action:

1. Obtain VA treatment records since September 2014.

2. Contact the Veteran and request her written authorization and consent to obtain records from all private physicians who have treated her for residuals of her service-connected right foot fracture.

Advise the Veteran that records from her private physician, Dr. S., dated April and June 2011, are of record and she must provide an updated written authorization to obtain additional records from this provider.

If any identified records are unavailable, the record must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must be informed that in the alternative she may obtain and submit the records herself.

3. Thereafter, schedule the Veteran for a VA examination with an appropriate medical professional to determine the current level of severity of her service-connected right foot disability.  The entire record must be made available and reviewed by the examiner.

All medically indicated diagnostic testing should be performed, and all clinical findings of residuals of the right foot fracture should be reported in detail, including findings based on repetitive range of motion testing, flare-ups, and functional impairment.

The examiner should indicate whether hallux valgus, hammertoes, tailor's bunions, or any other abnormalities noted on x-ray studies represent the natural progression of fracture residuals or whether they are a separate and distinct disability.  If residual symptoms of the in-service right foot fracture cannot be distinguished from symptoms of other non-service connected disabilities of the right foot, the examiner must so state.

The examiner should also clearly describe the level of severity of each residual of the right foot fracture in terms of mild, moderate, moderately severe, or severely disabling.  In this regard, the examiner should consider the Veteran's subjective complaints related to her foot pain.

The examiner must also note and discuss the Veteran's intervening injury from 2010 which involved the Veteran dropping a bag of ice on her right foot.  The examiner must state whether this injury exacerbated the preexisting service-connected foot fracture, or whether there are residuals of this injury that are separate and distinct from the service-connected fracture residuals.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4. Upon completion of the above requested development, and after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R.
§ 20.1100(b) (2015).
Department of Veterans Affairs


